Jarvis John Edgerton, IV, Attorney at Law, For Gilchrist, Ontrel Latre
Willliam P. Hart, Assistant Attorney General, For State of North Carolina
Mary Louise Lucasse, Special Deputy Attorney General
Ontrel Gilchrist, For Gilchrist, Ontrel Latre
Maureen Krueger, District Attorney, For State of North Carolina
ORDER
Upon consideration of the petition filed on the 8th of July 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."